Title: To George Washington from Lieutenant Colonel Benjamin Tupper, 4 June 1776
From: Tupper, Benjamin
To: Washington, George



Sir
 Sloop Hester June the 4 A.D. 1776—6 oclock P.M.

the Inclosed is the Original which I have just Recd and thought Proper to Send it by express by land, it is most likely that the Indian Ship and Sloop mentioned will Sail out under Convoy of Sd Marcurey. I Shall Send to the Armd Vessels on the South side of long Island to look out & do the best ⟨th⟩ey can—however if it Should please Your Excell⟨en⟩cy to Send an express to Admiral Hopkins and ⟨he⟩ Should think proper to Waylay them off Nan⟨tu⟩cket Sholes I trust he might meet with Success ⟨th⟩ree men more last Night Desarted from the Lively man of war Who is Directly from Halifax but the Stupid Souls at Middletown have not yet Sent them up—N.B. it is not likely Sd Vessels will sail quite So Soon as the Desarters Informd I Shall keep a good look out while I have the Honour to be Your Excelly most obident Humble Servt

Benj. Tupper Lt Colo. ofthe 21st Regt & Comr at Amboy

